Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

Dated as of May 30, 2008

among

TRX, INC.,

as Borrower

and

ATLANTIC CAPITAL BANK,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1 1.01    Defined Terms    1 1.02
   Other Interpretive Provisions    20 1.03    Accounting Terms    20 1.04   
Rounding    21 1.05    Times of Day    21 1.06    Letter of Credit Amounts    21
ARTICLE II. THE COMMITMENT AND CREDIT EXTENSIONS    21 2.01    Loans    21 2.02
   Borrowings and Conversions of Loans    21 2.03    Letters of Credit    22
2.04    Prepayments    28 2.05    Termination or Reduction of Commitment    28
2.06    Repayment of Loans    28 2.07    Interest    28 2.08    Fees    29 2.09
   Computation of Interest and Fees    29 2.10    Evidence of Debt    29 2.11   
Payments Generally    30 ARTICLE III. SECURITY    30 3.01    Security    30 3.02
   Further Assurances    30 3.03    Information Regarding Collateral    31
ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY    31 4.01    Taxes    31
4.02    Illegality    32 4.03    Inability to Determine LIBOR    33 4.04   
Increased Costs    33 4.05    Mitigation Obligations    34 4.06    Survival   
34 ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    34 5.01    Initial
Conditions Precedent    34 5.02    Conditions to all Credit Extensions    37
ARTICLE VI. REPRESENTATIONS AND WARRANTIES    38 6.01    Existence,
Qualification and Power; Compliance with Laws    38 6.02    Authorization; No
Contravention    38 6.03    Governmental Authorization; Other Consents    38
6.04    Binding Effect    38

 

-i-



--------------------------------------------------------------------------------

6.05    Financial Statements; No Material Adverse Effect    38 6.06   
Litigation    39 6.07    No Default    39 6.08    Ownership of Property; Liens
   39 6.09    Environmental Compliance    39 6.10    Insurance    39 6.11   
Taxes    40 6.12    ERISA Compliance; Labor Relations    40 6.13   
Subsidiaries; Equity Interests and Other Investments    41 6.14    Margin
Regulations; Investment Company Act; Public Utility Holding Company Act    41
6.15    Disclosure    41 6.16    Compliance with Laws    42 6.17    Intellectual
Property; Licenses, Etc.    42 6.18    Material Agreements    42 6.19   
Collateral    42 6.20    Owned and Leased Real Property    43 6.21    Senior
Debt    43 6.22    Insolvency    43 6.23    OFAC    43 6.24    Patriot Act    43
6.25    Security Interest and Liens    44 ARTICLE VII. AFFIRMATIVE COVENANTS   
44 7.01    Financial Statements    44 7.02    Certificates; Other Information   
45 7.03    Notices    46 7.04    Payment of Obligations    46 7.05   
Preservation of Existence, Etc.    47 7.06    Maintenance of Properties    47
7.07    Maintenance of Insurance    47 7.08    Compliance with Laws    47 7.09
   Books and Records    48 7.10    Inspection Rights    48 7.11    Use of
Proceeds    48 7.12    New Subsidiaries and Pledgors    48 7.13    Deposit
Accounts and Treasury Management Arrangements    51 ARTICLE VIII. NEGATIVE
COVENANTS    51 8.01    Liens    51 8.02    Investments    52 8.03   
Indebtedness    53 8.04    Fundamental Changes    54 8.05    Dispositions    54
8.06    Restricted Payments    55 8.07    Change in Nature of Business, Fiscal
Year, Accounting Practices    55 8.08    Transactions with Affiliates    55

 

-ii-



--------------------------------------------------------------------------------

8.09    Burdensome Agreements    56 8.10    Use of Proceeds    56 8.11   
Payment of Subordinated Indebtedness    56 8.12    Modifications to Subordinated
Indebtedness    56 8.13    Financial Covenants    56 8.14    Capital
Expenditures    56 8.15    Acquisitions    57 ARTICLE IX. EVENTS OF DEFAULT AND
REMEDIES    57 9.01    Events of Default    57 9.02    Remedies Upon Event of
Default    59 9.03    Application of Funds    60 ARTICLE X. MISCELLANEOUS    60
10.01    Amendments; Etc.    60 10.02    Notices, Effectiveness; Electronic
Communication    60 10.03    No Waiver; Cumulative Remedies    61 10.04   
Expenses; Indemnity; Damage Waiver    61 10.05    Payments Set Aside    63 10.06
   Successors and Assigns    63 10.07    Confidentiality    65 10.08    Right of
Setoff    65 10.09    Interest Rate Limitation    66 10.10    Counterparts;
Integration; Effectiveness    66 10.11    Survival of Representations and
Warranties    66 10.12    Severability    66 10.13    Governing Law; Jury Trial
Waiver    67 10.14    USA PATRIOT Act Notice    67 10.15    Time of the Essence
   67

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

3.03    Collateral Information 6.05    Supplement to Interim Financial
Statements 6.13    Subsidiaries; Other Investments 6.17    Intellectual Property
6.18    Material Agreements 6.20(a)    Owned Real Property 6.20(b)    Leased
Real Property 8.01    Existing Liens 8.02    Existing Investments 8.03   
Existing Indebtedness 10.02    Lending Office, Addresses for Notices

EXHIBITS

 

   Form of A    Loan Notice B    Compliance Certificate C    Opinion of McKenna
Long & Aldridge LLP

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 30, 2008, by and between TRX,
INC., a Georgia corporation (the “Borrower”), and ATLANTIC CAPITAL BANK, as
Lender (the “Lender”).

WHEREAS, the Lender desires to make available to the Borrower a revolving credit
facility in the amount of $10,000,000, which will include a $2,000,000 letter of
credit subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Rate” means a per annum rate equal to: (a) with respect to Base Rate
Loans, 0.50%; (b) with respect to LIBOR Loans and Letters of Credit, 2.50%; and
(c) with respect to the commitment fee, 0.50%.

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

“Atlantic Capital Bank” means Atlantic Capital Bank or any successor thereof.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.

“Base Rate” means the per annum rate of interest equal to the Prime Rate. Any
change in the Base Rate resulting from a change in the Prime Rate shall become
effective as of 12:01 a.m. on the Business Day on which each such change occurs.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BCD” means BCD Holdings N.V., a corporation organized under the laws of the
Netherlands Antilles.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any LIBOR Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Capital Expenditures” means for any period the sum of (without duplication)
(a) all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and its Subsidiaries during such period for items that are capitalized
that would be classified as “property, plant or equipment” or comparable items
on the consolidated balance sheet of the Borrower and its Subsidiaries,
including without limitation all transactional costs incurred in connection with
such expenditures provided the same have been capitalized, and (b) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Subsidiaries during such period for the cost of developing computer
software that are capitalized on the consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Leases” means any lease which have been or should be capitalized in
accordance with GAAP as in effect from time to time including Statement No. 13
of the Financial Accounting Standards Board and any successor thereof.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

-2-



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any member of the
Existing Control Group (as defined below) and (ii) any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 25%
or more of the Voting Equity Interests of the Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right);

(b) any individual(s) or entity(s) acting in concert (other than any member of
the Existing Control Group) shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the Voting Equity Interests of the Borrower on
a fully-diluted basis (and taking into account all such Equity Interests that
such individual(s) or entity(s) or group has the right to acquire pursuant to
any option right) representing 25% or more of the combined voting power of all
such Equity Interests; or

(c) John A. Fentener van Vlissingen (the “Controlling Shareholder”), his Family
(as defined below) and/or a Family Trust (as defined below) shall fail to
collectively own, directly or indirectly, at least 40% of the Voting Equity
Interests of the Borrower on a combined basis.

As in this definition, (i) “Existing Control Group” means the Controlling
Shareholder, his Family, any Family Trust and any Person which is Controlled
individually or collectively by the foregoing and in which the Controlling
Shareholder, his Family or any Family Trust, individually or collectively own,
directly or indirectly, at least 51% of the Voting Equity Interests on a full
diluted basis, (ii) “Family” means the descendants and blood relatives to the
second degree of consanguinity of the Controlling Shareholder, and (iii) “Family
Trust” means any trust for the exclusive benefit of the Controlling Shareholder
or his Family, so long as the Controlling Shareholder has the exclusive right to
Control such trust.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived by the Lender in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, all real and personal property (other than
Equity Interests in Subsidiaries to the extent such Equity Interests are not
Pledged Interests) now owned or hereafter acquired by any Grantor and any other
property of any Person in which the Lender is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations.

 

-3-



--------------------------------------------------------------------------------

“Commitment” means the obligation of the Lender to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $10,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Assets” means the assets of the Borrower and its Subsidiaries, on
a consolidated basis.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and (v) all non-cash items decreasing
Consolidated Net Income for such period, minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits of the Borrower and its Subsidiaries for such
period, (ii) all non-cash items increasing Consolidated Net Income for such
period, and (iii) the amount of any cash expenditures made during such period
related to non-recurring expenses included pursuant to item (a)(iv) above in
computing Consolidated EBITDA during any prior period.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any Measurement Period, the ratio of (a) the remainder
of (i) Consolidated EBITDA for such Measurement Period minus (ii) Non-Financed
Capital Expenditures during such Measurement Period to (b) Consolidated Fixed
Charges.

“Consolidated Fixed Charges” means, for any Measurement Period, the sum of
(a) the principal amount of Indebtedness (including the principal portion of any
Attributable Indebtedness and excluding any Obligations under the Loan
Documents) of the Borrower and its Subsidiaries that is required to be paid
during the 12-month period immediately following such Measurement Period and
(b) Consolidated Interest Charges that are paid or required to be paid during
such Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder
(including, without limitation, all L/C Obligations)) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services,
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the

 

-4-



--------------------------------------------------------------------------------

Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. Notwithstanding the foregoing, “Consolidated Funded Indebtedness”
shall not include trade accounts payable in the ordinary course of business.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under Capital Leases that is treated as interest in accordance with GAAP, and
(c) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Synthetic Lease Obligations that would be treated
as interest in accordance with GAAP were such obligations accounted for as
Capital Leases.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (including the Obligations and
excluding any portion of Subordinated Indebtedness that by its terms or by the
terms of any instrument or agreement relating thereto does not mature on demand
or within one year from the date of determination) as of such date to
(b) Consolidated EBITDA for the Measurement Period most recently ended.
Notwithstanding the foregoing, for the purpose of computing the Consolidated
EBITDA shall include the results of operations of the Person or assets so
acquired on Pro Forma Basis to the extent information in sufficient detail
concerning the historical results of such Person or assets so acquired is
reasonably available.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection therewith, (ii) the amount of any
cash and fair market value of other property (excluding property described in
clause (i) and the unpaid principal amount of any debt instrument) given as
consideration, (iii) the amount (determined by using the face amount or the
amount payable at maturity,

 

-5-



--------------------------------------------------------------------------------

whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP, and (v) the aggregate fair market
value of all other consideration given by the Borrower or any Subsidiary in
connection with such Acquisition. For purposes of determining the Cost of
Acquisition for any transaction, (A) the Equity Interests of the Borrower shall
be valued (I) in the case of any Equity Interests then designated as a national
market system security by the National Association of Securities Dealers, Inc.
(“NASDAQ”) or listed on a national securities exchange, the average of the last
reported bid and ask quotations or the last prices reported thereon, and
(II) with respect to any other Equity Interests, as determined by the Board of
Directors of the Borrower and, if requested by the Lender, determined to be a
reasonable valuation by the independent public accountants referred to in
Section 7.01(a), (B) the Equity Interests of any Subsidiary shall be valued as
determined by the Board of Directors of such Subsidiary and, if requested by the
Lender, determined to be a reasonable valuation by the independent certified
public accountants referred to in Section 7.01(a), and (C) with respect to any
Acquisition accomplished pursuant to the exercise of options or warrants or the
conversion of securities, the Cost of Acquisition shall include both the cost of
acquiring such option, warrant or convertible security as well as the cost of
exercise or shall include both the cost of acquiring such option, warrant or
convertible security as well as the cost of exercise or conversion.

“Credit Extension” means each of the following: (a) a borrowing of a Loan and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a LIBOR Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.

“Direct Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary if Equity Interests representing more than 50% of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests of such Person are owned by the
Borrower, a Domestic Subsidiary or any combination thereof.

 

-6-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Eligible Securities” means the following obligations and any other obligations
previously approved in writing by the Lender:

(a) Government Securities;

(b) obligations of any corporation organized under the laws of any state of the
United States payable in the United States, expressed to mature not later than
180 days following the date of issuance thereof and rated A or A-2 or better by
S&P or Moody’s; and

(c) non-interest bearing demand deposits and interest bearing demand or time
deposits or certificates of deposit maturing within one year from the date of
issuance, in each case either issued by a Lender or by a commercial bank or
trust company organized under the laws of the United States or of any state
thereof having capital surplus and undivided profits aggregating at least
$500,000,000 and being rated “A” or better by S&P or “A” or better by Moody’s.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

-7-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located,
and (b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the Lender and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the

 

-8-



--------------------------------------------------------------------------------

Letters of Credit), in each case as have been fully Cash Collateralized or as to
which other arrangements with respect thereto satisfactory to the Lender shall
have been made; (b) all Commitments shall have terminated or expired; (c) the
obligations and liabilities of the Borrower and each other Loan Party under all
Related Credit Arrangements shall have been fully, finally and irrevocably paid
and satisfied in full and the Related Credit Arrangements shall have expired or
been terminated, or other arrangements satisfactory to the counterparties shall
have been made with respect thereto; and (d) the Borrower and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
other Obligations (except for obligations consisting of continuing indemnities
and other contingent Obligations of the Borrower or any Loan Party that may be
owing to the Lender and each of its Related Parties pursuant to the Loan
Documents and expressly survive termination of the Credit Agreement or any other
Loan Document).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States or any agency or instrumentality thereof so
long as such obligations are rated A or A-2 or better by S&P and Moody’s,
respectively.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-9-



--------------------------------------------------------------------------------

“Grantor” has the meaning specified in Section 3.03.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, all Domestic Subsidiaries of the Borrower as
of the Closing Date and each other Person that from time to time becomes a party
to the Guaranty (including by execution of a Guaranty Joinder Agreement).

“Guaranty” means the Guaranty dated as of the date hereof, made by the
Guarantors in favor of the Lender.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Lender pursuant to Section 7.12 or otherwise.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hi-Mark” means Hi-Mark, LLC, a Delaware limited liability company.

“Hi-Mark Acquisition” means the acquisition by the Borrower of substantially all
of the assets of Hi-Mark on the terms set forth in the Hi-Mark Asset Purchase
Agreement (without any amendment to, or waiver of, any of the material terms or
conditions thereof not approved by the Lender).

 

-10-



--------------------------------------------------------------------------------

“Hi-Mark Asset Purchase Agreement” means the Asset Purchase Agreement dated as
of December 7, 2006, among the Borrower, Hi-Mark, Hi-Mark Travel Systems, Inc.,
Integrated Profitmark Corporation, LLC, Kevin Austin, Diane Austin and Charles
Bradsher.

“Hi-Mark Note” means the Promissory Note from the Borrower to Hi-Mark in an
original aggregate principal amount of $7,000,000, which promissory note shall
be in form and substance acceptable to the Lender.

“Hi-Mark Subordination Agreement” means an Intercreditor and Subordination
Agreement dated as of the date of the Hi-Mark Note between Hi-Mark and the
Lender, which agreement shall be in form and substance acceptable to the Lender.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

-11-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Intellectual Property” means trademarks and service marks (whether registered
or unregistered) and trade names, patents (including any continuations,
continuations in part, renewals and applications for any of the foregoing),
copyrights (including any registrations and applications therefor and whether
registered or unregistered), computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, databases, including any and all collections of data, whether
machine readable or otherwise (but excluding off-the-shelf software or software
subject to shrink-wrap or click-wrap licenses), original works of authorship,
mask works, technology, trade secrets, know how, proprietary processes,
formulae, algorithms, models, user interfaces, inventions, discoveries,
concepts, ideas, techniques, methods, source codes, object codes, methodologies
and, with respect to all of the foregoing, related confidential data or
information and any licenses of the foregoing.

“Interest Payment Date” means, as to any Loan, the last Business Day of each
month and the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit of such Person or all or
substantially all of the assets of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit Application, the
Letter of Credit Application and any other document, agreement and instrument
entered into by the Lender and the Borrower (or any Subsidiary) or in favor of
the Lender and relating to any such Letter of Credit.

 

-12-



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lending Office” means the office or offices of the Lender described as such on
Schedule 10.02, or such other office or offices as the Lender may from time to
time notify the Borrower.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $2,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

“LIBOR” means, on any day, the rate per annum (rounded upward, if necessary, to
the next 1/16th of 1%) equal to the British Bankers Association London interbank
offered rate for (“BBA LIBOR”) for one-month dollar deposits, as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Atlantic Capital Bank from time to time) at approximately
11:00 a.m., London time, on the first London business day of each calendar month
(or if such day is not a London business day, on the immediately preceding
London business day). If such rate is not available at such time for any reason,
then

 

-13-



--------------------------------------------------------------------------------

“LIBOR” on such day shall be the rate per annum determined by Atlantic Capital
Bank to be the rate at which one-month dollar deposits on the first London
Business Day of each calendar month would be offered by a major financial
institution’s London branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) as of the
first London business day of each month.

“LIBOR Loan” means a Loan that bears interest at a rate based on LIBOR.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, the Note, the Security Instruments, each
Issuer Document and the Guaranty.

“Loan Notice” means a notice of (a) a borrowing of a Loan or (b) a conversion of
a Loan from one Type to the other, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or any Subsidiary; (b) a material impairment of the ability of any Loan Party to
perform its material obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Agreements” has the meaning specified in Section 6.18.

“Material Direct Foreign Subsidiary” means a Direct Foreign Subsidiary as to
which either (a) 10% or more of Consolidated Assets or (b) 10% of Consolidated
EBITDA during any fiscal year of the Borrower is, directly or indirectly,
attributable.

“Maturity Date” means May 31, 2011.

“Measurement Period” means, with respect to any date, the most recently ended
four consecutive fiscal quarter period of the Borrower for which financial
statements have been or were required to have been delivered to the Lender
pursuant to Section 7.01(a) or Section 7.01(b) on or prior to such date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-14-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Financed Capital Expenditure” means a Capital Expenditure except to the
extent paid for with the proceeds of casualty insurance, by a landlord or
Indebtedness described in Section 8.03(b) or Section 8.03(e).

“Note” means the promissory note dated as of the date hereof made by the
Borrower in favor of the Lender evidencing Loans made by the Lender, and any
other promissory note now or hereafter evidencing any Loans under this
Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Related Credit
Arrangement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(c).

 

-15-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Lien” has the meaning specified in Section 8.01.

“Permitted Parent Subordinated Indebtedness” means Indebtedness of the Borrower
to BCD that is subordinated to the Obligations in a manner acceptable to Lender
in its sole discretion and satisfies the following terms and conditions: (i) no
portion of such Indebtedness shall be required to be paid, whether by stated
maturity, mandatory or scheduled prepayment or redemption or otherwise, prior to
the date which is at least 160 days after the Maturity Date; (ii) the documents,
instruments and other agreements pursuant to which such Indebtedness shall be
issued or outstanding shall contain only such covenants, defaults and events of
default acceptable to the Lender in its sole discretion; (iii) no Liens or
security interests on or in the assets or properties of any Loan Party shall be
granted (or arise at any time) to secure the repayment of such Indebtedness; and
(iv) such Indebtedness shall not be Guaranteed by any Loan Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pledge Agreement” means the Securities Pledge Agreement dated as of even date
herewith, among the Borrower, certain Guarantors and the Lender for the benefit
of itself and the other Secured Parties.

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Guarantor or any other Person to the Lender pursuant to Section 7.12 or
otherwise.

“Pledged Equity Interests” means, collectively, (a) 100% of the Equity Interests
owned by each Loan Party in each Person that is a Domestic Subsidiary on the
Closing Date, (b) 100% of the Equity Interests owned by each Loan Party (or any
Person that is required to become a Loan Party) in each Person that is a
Domestic Subsidiary and is formed or acquired after the Closing Date, (c) 66% of
all Voting Equity Interests of each Person that is a Material Direct Foreign
Subsidiary on the Closing Date (or, if less, 100% of the Voting Equity Interests
of such Subsidiary owned by any Loan Party) and 100% of all other Equity
Interests of such Subsidiary owned by any Loan Party, and (d) 66% of all Voting
Equity Interests owned by each Loan Party

 

-16-



--------------------------------------------------------------------------------

(or any Person that is required to become a Loan Party) in each Person that is a
Material Direct Foreign Subsidiary and is formed or acquired after the Closing
Date (or, if less, 100% of the Voting Equity Interests of such Subsidiary owned
by any Loan Party or such Person required to become a Loan Party) and 100% of
all other Equity Interests of such Subsidiary owned by any Loan Party or such
Person required to become a Loan Party.

“Prime Rate” means the rate of interest per annum announced publicly by Atlantic
Capital Bank as its “Prime Rate” from time to time. The Prime Rate is not
necessarily the best or lowest rate of interest offered by Atlantic Capital
Bank.

“Related Credit Arrangement” means, collectively, any Related Swap Contracts and
any Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Swap Contracts” means all Swap Contracts which are entered into or
maintained with the Lender or an Affiliate of the Lender.

“Related Treasury Management Arrangement” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with the Lender or an Affiliate of the
Lender.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a borrowing or
conversion of a Loan, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

-17-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Lender and each Affiliate of the
Lender that is a party to any Related Credit Arrangement.

“Security Agreement” means the Security Agreement dated as of even date
herewith, by the Borrower and one or more of the Guarantors to the Lender for
the benefit of itself and the other Secured Parties.

“Security Instruments” means, collectively or individually as the context may
indicate, the Pledge Agreement (including the Pledge Joinder Agreements and the
Pledge Agreement Supplements), the Security Agreement (including the Security
Joinder Agreements), and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary or other Person shall grant or
convey to the Lender a Lien in, or any other Person shall acknowledge any such
Lien in, property as security for all or any portion of the Obligations.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Lender pursuant to
Section 7.12 or otherwise.

“Subordinated Indebtedness” means (a) any Permitted Parent Subordinated
Indebtedness, (b) so long as the Hi-Mark Subordination Agreement is in effect,
the Hi-Mark Note, and (c) any other Indebtedness that is subordinated to the
Obligations in a manner acceptable to Lender in its sole discretion.

“Subordination Agreement” means, collectively, (a) the Hi-Mark Subordination
Agreement, and (b) each other agreement now or hereafter in effect that
subordinates the payment and performance of any Indebtedness (including any
Permitted Parent Subordinated Indebtedness) to the Obligations, including any
such provisions contained within the instrument or agreement evidencing such
Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“SunGard Access Agreement” means that certain Access Agreement dated as of the
date hereof, among the Lender, the Borrower and SunGard Availability Services
LP.

“SunGard Agreement” means that certain Data Network Exchange Facility Services
Agreement effective as of January 31, 2001, between the Borrower and SunGard
Availability Services LP, as amended from time to time.

 

-18-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

 

-19-



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

-20-



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Lender), provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

ARTICLE II.

THE COMMITMENT AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each such loan, a “Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any borrowing, the Total Outstandings shall
not exceed the Commitment. The source of any Loan or Letter of Credit shall not
constitute a “benefit plan investor” within the meaning of Section 3(42) of
ERISA. Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. A Loan may be a Base Rate
Loan or a LIBOR Loan, as further provided herein.

2.02 Borrowings and Conversions of Loans.

(a) Each borrowing and each conversion of a Loan from one Type to the other
shall be made upon the Borrower’s irrevocable notice to the Lender, which may be
given by telephone. Each such notice must be received by the Lender not later
than 1:00 p.m. (i) three Business Days prior to the requested date of any
borrowing of, conversion to, a LIBOR Loan or of any conversion of a LIBOR Loan
to a Base Rate Loan, and (ii) on the requested date of any

 

-21-



--------------------------------------------------------------------------------

borrowing of a Base Rate Loan. Notwithstanding anything to the contrary
contained herein, but subject to the provisions of Section 10.02(d), any such
telephonic notice may be given by an individual who has been authorized in
writing to do so by a Responsible Officer of the Borrower. Each such telephonic
notice must be confirmed promptly by delivery to the Lender of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each borrowing of or conversion to a LIBOR Loan shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Except as provided in Section 2.03(c), each borrowing of or conversion to a Base
Rate Loan shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a borrowing or a conversion
of a Loan from one Type to the other, (ii) the requested date of the borrowing
or conversion, as the case may be (which shall be a Business Day), (iii) the
principal amount of the Loan to be borrowed, converted or continued and (iv) the
Type of Loan to be borrowed or to which an existing Loan is to be converted. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion, then the applicable Loan
shall be made as, or converted to, a Base Rate Loan. Any such automatic
conversion to a Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loan.

(b) Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if a borrowing is the initial Credit Extension, Section 5.01), the Lender
shall make the proceeds of each Loan available to the Borrower either by
(i) crediting the account of the Borrower on the books of the Lender with the
amount of such proceeds or (ii) wire transfer of such proceeds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower; provided, however, that if on the date of the Loan
Notice with respect to such borrowing is given, there are drawings under Letters
of Credit that have not been reimbursed by the Borrower, then the proceeds of
such borrowing shall be applied, first, to the payment in full of any such
unreimbursed drawings, and second, to the Borrower as provided above.

(c) During the existence of a Default, no Loan may be requested as, converted to
or continued as LIBOR Loans without the consent of the Lender.

(d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for a LIBOR Loan upon determination of such
interest rate. The determination of the LIBOR by the Lender shall be conclusive
in the absence of manifest error. At any time that a Base Rate Loan is
outstanding, the Lender shall notify the Borrower of any change in the Lender’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued

 

-22-



--------------------------------------------------------------------------------

by it, in accordance with subsection (b) below, and (B) to honor drawings under
the Letters of Credit; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (y) the Total Outstandings shall
not exceed the Commitment or (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The Lender shall not issue any Letter of Credit, if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension.

(iii) The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Lender;

(C) except as otherwise agreed by the Lender, such Letter of Credit is in an
initial stated amount less than $10,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

-23-



--------------------------------------------------------------------------------

(iv) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such L/C Application must be received by the Lender not later
than 1:00 p.m., at least two Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Lender may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Lender may require. Additionally,
the Borrower shall furnish to the Lender such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Lender may require.

(ii) Upon the Lender’s determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lender shall,
subject to the terms and conditions set forth herein, permit the extension of
such Letter of

 

-24-



--------------------------------------------------------------------------------

Credit to an expiry date not later than 12 months after the Letter of Credit
Expiration Date; provided, however, that the Lender shall have no obligation to
permit the renewal of any Auto-Extension Letter of Credit at any time if it has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof. Not later than 1:00 p.m. on the date of any payment by the Lender under
a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the Lender, the Borrower shall be deemed to have
requested a borrowing of a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the amount of such unreimbursed drawing (the “Unreimbursed
Amount”), without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitment and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice).

(ii) If the Borrower fails to reimburse the Lender for any drawing under any
Letter of Credit (whether by means of a borrowing or otherwise), such
Unreimbursed Amount shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-25-



--------------------------------------------------------------------------------

(iv) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

(e) Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the respective correspondents, participants or
assignees of the Lender shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(d); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

-26-



--------------------------------------------------------------------------------

(f) Cash Collateral. (i) Upon the request of the Lender, if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has not been reimbursed on the applicable Honor Date, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.04 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.04 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Lender. Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Lender
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Lender.

(g) Applicability of ISP. Unless otherwise expressly agreed by the Lender and
the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Documentary and Processing Charges Payable to Lender. The Borrower shall pay
to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-27-



--------------------------------------------------------------------------------

2.04 Prepayments.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Lender, at any
time or from time to time voluntarily prepay any Loan in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Lender not later than 1:00 p.m. (A) three Business Days prior to any date of
prepayment of a LIBOR Loan, and (B) on the date of prepayment of a Base Rate
Loan; (ii) any prepayment of a LIBOR Loan shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of a Base Rate Loan shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loan(s) to be prepaid.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a LIBOR Loan shall be accompanied by
all accrued interest on the amount prepaid.

(b) Mandatory Prepayments. If for any reason the Total Outstandings at any time
exceed the Commitment then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Commitment then in effect.

2.05 Termination or Reduction of Commitment. The Borrower may, upon notice to
the Lender, terminate the Commitment, or from time to time permanently reduce
the Commitment; provided that (i) any such notice shall be received by the
Lender not later than 1:00 p.m., five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $100,000 or any whole multiple of $100,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Commitment, and (iv) if, after giving effect
to any reduction of the Commitment, the Letter of Credit Sublimit exceeds the
amount of the Commitment, such Sublimit shall be automatically reduced by the
amount of such excess. All fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.

2.06 Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the LIBOR plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

-28-



--------------------------------------------------------------------------------

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03, the Borrower shall pay to the Lender a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Commitment exceeds
the Total Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in ARTICLE V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

2.09 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(b), bear interest for one day.

2.10 Evidence of Debt. The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. The Note shall evidence the Lender’s
Loans in addition to such

 

-29-



--------------------------------------------------------------------------------

accounts or records. The Lender may attach schedules to the Note and endorse
thereon the date, Type, amount and maturity of each Loan and payments with
respect thereto. Each determination by the Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Payments Generally.

(a) The Borrower irrevocably authorizes the Lender to debit an account held with
Atlantic Capital Bank that the Borrower may have with the Lender from time to
time for all interest payments due under this Agreement.

(b) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. All payments received by the Lender after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(c) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(d) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

ARTICLE III.

SECURITY

3.01 Security. As security for the full and timely payment and performance of
all Obligations, the Borrower has, and has caused certain other Loan Parties to,
execute the Pledge Agreement and the Security Agreement, which Security
Instruments grant to the Lender for the benefit of the Secured Parties a duly
perfected first priority security interest in all Collateral described therein
subject to no prior Lien or other encumbrance except as expressly permitted
hereunder. The Borrower shall also, and shall cause each Subsidiary to also,
pledge to the Lender for the benefit of the Secured Parties all of the Pledged
Equity Interests acquired or created on or after the Closing Date, or otherwise
acquired by any such Subsidiary and not theretofore pledged to the Lender for
the benefit of the Secured Parties, and to deliver to the Lender all of the
documents and instruments in connection therewith as are required pursuant to
the terms of Section 7.12 and of the Security Instruments.

3.02 Further Assurances. At the request of the Lender from time to time, the
Borrower will or will cause all other Loan Parties, as the case may be, to
execute, by their respective Responsible Officers, alone or with the Lender, any
certificate, instrument, financing

 

-30-



--------------------------------------------------------------------------------

statement, control agreement, statement or document, or to procure any
certificate, instrument, statement or document or to take such other action (and
pay all related costs) which the Lender reasonably deems necessary from time to
time to create, continue or preserve the Liens in Collateral (and the perfection
and priority thereof) of the Lender contemplated hereby and by the other Loan
Documents and specifically including all Collateral acquired by the Borrower or
other Loan Party after the Closing Date and all Collateral moved to or from time
to time located at locations owned by third parties, including all leased
locations, bailees, warehousemen and third party processors. The Lender is
hereby irrevocably authorized to execute and file or cause to be filed, with or
if permitted by applicable Laws without the signature of the Borrower or any
Loan Party appearing thereon, all Uniform Commercial Code financing statements
reflecting the Borrower or any other Loan Party as “debtor” and the Lender as
“secured party”, and continuations thereof and amendments thereto, as the Lender
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

3.03 Information Regarding Collateral. The Borrower represents, warrants and
covenants that Schedule 3.03 contains a true and complete list as of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of the Borrower and each other Person providing Collateral pursuant to a
Security Instrument (each, a “Grantor”) on the Closing Date, (ii) each trade
name, trademark or other trade style used by such Grantor on the Closing Date,
(iii) each location in which goods constituting Collateral having an aggregate
value in excess of $100,000 are located as of the Closing Date, whether owned,
leased or third-party locations, and (iv) with respect to each leased or third
party location, the name of each owner of such location and a summary
description of the relationship between the applicable Grantor and such Person.
The Borrower further covenants that it shall not change, and shall not permit
any other Grantor to change, its name, type of entity, jurisdiction of formation
(whether by reincorporation, merger or otherwise), the location of its chief
executive office, or use or permit any other Grantor to use, any additional
trade name, trademark or other trade style, except upon giving not less than 15
days’ prior written notice to the Lender and taking or causing to be taken all
such action at Borrower’s or such other Grantor’s expense as may be reasonably
requested by the Lender to perfect or maintain the perfection of the Lien of the
Lender in Collateral.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Laws to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Laws.

 

-31-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Indemnification by the Borrower. The Borrower shall indemnify the Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(e) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

4.02 Illegality. If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its Lending Office to make, maintain or fund LIBOR Loans, or to determine or
charge interest rates based upon the LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall
be suspended until the Lender notifies the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from the Lender, prepay or, if applicable,
convert all LIBOR Loans to Base Rate Loans immediately. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

-32-



--------------------------------------------------------------------------------

4.03 Inability to Determine LIBOR. If the Lender determines that for any reason
in connection with any request for a LIBOR Loan or a conversion to a LIBOR Loan
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount of such LIBOR Loan, (b) adequate and
reasonable means do not exist for determining LIBOR with respect to a proposed
LIBOR Loan, or (c) LIBOR with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to the Lender of funding such Loan, the
Lender will promptly so notify the Borrower. Thereafter, the obligation of the
Lender to make or maintain LIBOR Loans shall be suspended until the Lender
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a borrowing of or conversion to LIBOR Loans or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

4.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender;

(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any LIBOR Loan, or change the basis of
taxation of payments to the Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 4.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by the Lender); or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Loans or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to the Lender of issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
the Lender hereunder (whether of principal, interest or any other amount) then,
upon request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or its Lending Office or the Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of the
Lender or the Loans made by, or the Letters of Credit issued by the

 

-33-



--------------------------------------------------------------------------------

Lender, to a level below that which the Lender or the Lender’s holding company
could have achieved but for such Change in Law (taking into consideration the
Lender’s policies and the policies of the Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than twelve months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the twelve-month period referred to above shall
be extended to include the period of retroactive effect thereof).

4.05 Mitigation Obligations. If the Lender requests compensation under
Section 4.04, or the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 4.01, or if the Lender gives a notice pursuant to Section 4.02, then the
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.01 or 4.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 4.02, as
applicable, and (ii) in each case, would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.

4.06 Survival. All of the Borrower’s obligations under this ARTICLE IV shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Initial Conditions Precedent. The obligation of the Lender to effect or
permit the occurrence of the first Credit Extension hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, is subject to the
following conditions precedent:

 

-34-



--------------------------------------------------------------------------------

(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, and of
duly authorized officers of any other parties thereto, each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance satisfactory to the
Lender:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) the Note executed by the Borrower;

(iii) the Guaranty executed by each Guarantor existing as of the Closing Date;

(iv) each of the Security Instruments executed by each Loan Party existing as of
the Closing Date;

(v) favorable opinions of McKenna Long & Aldridge LLP, counsel to the Loan
Parties, addressed to the Lender, as to the matters set forth in Exhibit C and
such other matters concerning the Loan Parties and the Loan Documents as the
Lender may reasonably request;

(vi) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;

(vii) a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(viii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Loan Notices and to request the issuance of Letters of Credit;

(ix) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

-35-



--------------------------------------------------------------------------------

(x) The results of a recent UCC, tax, judgment and lien search in each of the
jurisdictions to which UCC financing statements or other filings or recordations
should be made to evidence or perfect security interests in Collateral being
granted under the Security Instruments as of the Closing Date, and such search
shall reveal no Liens of record with respect to any such Collateral other than
Liens to be terminated prior to the Closing Date or other Liens Acceptable to
the Lender;

(xi) Each document (including, without limitation, any UCC financing statement)
required by the Security Instrument or under applicable Laws or reasonably
deemed necessary or appropriate by the Lender to be filed, registered or
recorded in order to create in favor of the Lender a perfected first-priority
Lien on the Collateral described thereon, shall have been filed, registered or
recorded or shall have been delivered to the Lender and be in proper form for
filing, registration or recordation;

(xii) All certificates, if any, representing any shares of Pledged Equity
Interests pledged pursuant to the Pledge Agreement, together with an undated
transfer power for each such certificate executed in blank by a duly authorized
officer or agent of the Loan Party with rights in such Pledged Equity Interest;

(xiii) A certificate or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents and in form and substance reasonably acceptable to the Lender,
including, without limitation, naming the Lender as additional insured and
lenders loss payee;

(xiv)(A) All agreements, documents and instruments evidencing, or executed in
connection with, the Subordinated Indebtedness, (B) the Lender’s satisfaction
with the terms thereof, (C) any Subordination Agreements with respect thereto;

(xv) Evidence satisfactory to the Lender that each of the Borrower and each
Subsidiary shall have been released from all liabilities and obligations in
respect of Indebtedness (other than the Obligations and other than liabilities
and obligations expressly permitted under Section 8.03), including, without
limitation, a pay-off letter, UCC termination statements and other releases duly
executed by any holder of such Indebtedness to be released, each in form and
substance satisfactory to the Lender.

(xvi) a certificate from a Responsible Officer of the Borrower to the effect
that (x) all representations and warranties of the Loan Parties contained in the
Loan Documents are true, correct and complete in all material respects and
(y) immediately after giving effect to the transactions contemplated by this
Agreement, no Default shall exist;

(xvii) a Compliance Certificate calculated as of March 31, 2008 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Closing Date), a duly completed Loan
Notice and funds disbursement Instructions;

 

-36-



--------------------------------------------------------------------------------

(xviii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under applicable Laws, or by any Contractual Obligation of each Loan
Party, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding this Agreement or any transaction being financed with the
proceeds thereof shall be ongoing; and

(xix) such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Lender to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Lender), which fees, but not any charges or disbursements, shall be
limited to $50,000.

5.02 Conditions to all Credit Extensions. The obligation of the Lender to make
any Credit Extension is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in ARTICLE VI
and of each of the Loan Parties in each other Loan Document or any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Loan to the other Type) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

-37-



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with

 

-38-



--------------------------------------------------------------------------------

GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness. Schedule 6.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the Closing Date that are not reflected on such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

6.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

6.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.

6.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates and such insurance names the Lender as additional insured and as
lenders loss payee.

 

-39-



--------------------------------------------------------------------------------

6.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

6.12 ERISA Compliance; Labor Relations.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

(d) There are no strikes, lockouts or other material labor disputes or
grievances against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

-40-



--------------------------------------------------------------------------------

6.13 Subsidiaries; Equity Interests and Other Investments. As of the Closing
Date,

(a) (i) the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 6.13, and (ii) the outstanding Equity Interests in such
Subsidiaries (x) have been validly issued, (y) are owned by the Loan Parties
identified in part (a) of Schedule 6.13 free and clear of all Liens other than
Liens under the Loan Documents and (z) with respect Equity Interests in any
Domestic Subsidiary, are fully paid and nonassessable;

(b) neither the Borrower nor any Subsidiary has any equity Investment in any
Person (other than Subsidiaries) other than those specifically disclosed in Part
(b) of Schedule 6.13; and

(c) neither the Borrower nor any Subsidiary has any other Investment in any
Person in excess of $1,000,000 except as specifically disclosed in Part (c) of
Schedule 6.13.

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
(ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940 or (iii) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.

6.15 Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially and adversely
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized by
Lender that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results.

 

-41-



--------------------------------------------------------------------------------

6.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.17 Intellectual Property; Licenses, Etc.

(a) The Borrower and each of its Subsidiaries owns, or possesses the right to
use, all Intellectual Property that is reasonably necessary for the operation of
its business, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no such Intellectual Property now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person.

(b) Schedule 6.17 sets forth, as of the Closing Date, a complete and accurate
list of all patents, trademarks, trade names, service marks and copyrights, and
all applications therefor and licenses thereof, of the Borrower and each of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.

(c) No claim or litigation regarding any of the foregoing is pending or, to the
best knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.18 Material Agreements. The Contractual Obligations set forth on Schedule 6.18
(together with any replacements therefor and any other such agreements entered
into from time to time after the date hereof, collectively, the “Material
Agreements”) are all Contractual Obligations the termination or expiration of
which could be reasonably expected to have a Material Adverse Effect or which
produced 5% or more of the combined gross revenues of the Borrower and its
Subsidiaries for the fiscal quarter most recently ended. Each such Material
Agreement is in full force and effect and is enforceable by the Borrower or the
Subsidiary party thereto in accordance with its terms. To the knowledge of the
Borrower, no party to any Material Agreement is in breach of or has failed to
perform or is in default under, or has given or received any notice of any
proposed or threatened termination of, any Material Agreement. True, correct and
complete copies of the Material Agreements in effect on the Closing Date have
been delivered to the Lender prior to the Closing Date.

6.19 Collateral.

(a) The provisions of each of the Security Instruments are effective to create
in favor of the Lender for the benefit of the Secured Parties, a legal, valid
and enforceable first priority security interest in all right, title and
interest of each Loan Party in the Collateral described therein, except as
otherwise permitted hereunder.

 

-42-



--------------------------------------------------------------------------------

(b) No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on material assets evidenced and
created by any of the Loan Documents.

6.20 Owned and Leased Real Property.

(a) Schedule 6.20(a) sets forth, as of the Closing Date, a complete and accurate
list of all real property owned by the Borrower or any of its Subsidiaries,
showing as of the Closing Date, the street address, county or other relevant
jurisdiction and state.

(b) Schedule 6.20(b) sets forth, as of the Closing Date, a complete and accurate
list of all leases of real property under which the Borrower or any of its
Subsidiaries is the lessee, showing as of the Closing Date, the street address,
county or other relevant jurisdiction, state, and record owner thereof.

(c) The Borrower and each such Subsidiary has good, marketable and insurable fee
simple title to all real property owned by it, and a valid leasehold interest in
all real property leased by it, in each case free and clear of all Liens other
than Permitted Liens.

6.21 Senior Debt. The Obligations constitute “Senior Debt” of the Borrower
within the meaning of the Hi-Mark Subordination Agreement, and the holders
thereof from time to time shall be entitled to all of the rights of a holder of
“Senior Debt” pursuant to the Hi-Mark Subordination Agreement.

6.22 Insolvency. After giving effect to the execution and delivery of the Loan
Documents, the making of the Loans under this Agreement, neither the Borrower
nor its Subsidiaries will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, as amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

6.23 OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

6.24 Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And

 

-43-



--------------------------------------------------------------------------------

Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

6.25 Security Interest and Liens. The Security Instruments create, as security
for the Obligations, valid and enforceable first perfected first priority
security interests in and Liens on all of the Collateral in favor of the Lender
and subject to no other Liens other than Permitted Liens. Such security
interests in and Liens on the Collateral shall be superior to and prior to the
rights of all third parties in the Collateral, and, other than in connection
with any future change in the name of the a Loan Party or the location in which
a Loan Party is organized or registered, no further recordings or filings are or
will be required in connection with the creation, perfection or enforcement of
such security interests and Liens, other than the filing of continuation
statements in accordance with applicable Laws.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02 and 7.03) cause each Subsidiary to:

7.01 Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower (or such earlier date as required to be filed with
the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or such
earlier date as required to be filed with the SEC), a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower

 

-44-



--------------------------------------------------------------------------------

as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Lender, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).

The financial statements referred to under clauses (a) and (b) above shall
include segment detail by product and region in form and detail satisfactory to
the Lender.

7.02 Certificates; Other Information. Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower;

(c) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Lender pursuant hereto;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Sections 7.01(a) or 7.01(b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with

 

-45-



--------------------------------------------------------------------------------

the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; provided that: (i) if the Lender so requests,
the Borrower shall deliver paper copies of such documents to the Lender until a
written request to cease delivering paper copies is given by the Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Lender of the posting of any such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Lender.

7.03 Notices. Promptly notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary
(including any notice or correspondence alleging any such event has occurred
with respect to any Material Agreement); (ii) any disputes, litigation,
investigations, proceedings or suspensions between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, litigation or proceedings affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(e) of any Material Agreement entered into after the Closing Date, the subject
matter thereof, and the term thereof;

(f) if any provision of any Material Agreement is amended in any manner that
adversely affects any material right of the Borrower or the applicable
Subsidiary party thereto;

(g) of the termination or expiration of any Material Agreement; and

(h) of any material change in the Premises Collateral (as defined in the SunGard
Access Agreement) as required by Section 4 of the SunGard Access Agreement.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being

 

-46-



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Sections 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business and otherwise
as required by the Security Instruments; (b) maintain general public liability
insurance at all times with financially sound and reputable insurance companies
not Affiliates of the Borrower, against liability on account of damage to
persons and property; and (c) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes) and against loss by reason of
business interruption with such policies of insurance to have such limits,
deductibles, exclusions, co-insurance and other provisions providing no less
coverage than that maintained on the Closing Date, such insurance policies to be
in form reasonably satisfactory to the Lender. Each of the policies described in
this Section 7.07 shall provide that the insurer shall give the Lender not less
than thirty (30) days’ prior written notice before any material amendment to any
such policy by endorsement or any lapse, termination or cancellation thereof
(except that not less than ten (10) days’ prior written notice shall be required
for any termination or cancellation thereof as a result of any nonpayment of
premium), each such policy of liability insurance shall list the Lender as an
additional insured, and each such policy of casualty insurance shall list the
Lender as loss payee pursuant to a loss payee clause in form and substance
satisfactory to the Lender.

7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

-47-



--------------------------------------------------------------------------------

7.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10 Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital and general corporate purposes.

7.12 New Subsidiaries and Pledgors.

(a) As soon as practicable but in any event within 45 days following the
acquisition or creation of any Domestic Subsidiary cause to be delivered to the
Lender each of the following:

(i) a Guaranty Joinder Agreement duly executed by such Subsidiary;

(ii) a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(iii) if any of the Equity Interests issued by such Subsidiary are Pledged
Equity Interests and are owned by a Subsidiary who has not then executed and
delivered to the Lender the Pledge Agreement or a Pledge Joinder Agreement
granting a Lien to the Lender, for the benefit of the Secured Parties, in such
Pledged Equity Interests, a Pledge Joinder Agreement (with all schedules thereto
appropriately completed) duly executed by the Subsidiary that directly owns such
Pledged Equity Interests;

(iv) if any of the Equity Interests issued by such Subsidiary are Pledged Equity
Interests and are owned by the Borrower or a Subsidiary who has previously
executed a Pledge Agreement or a Pledge Joinder Agreement, a Pledge Agreement
Supplement by the Borrower and each Subsidiary that owns any of such Pledged
Equity Interests with respect to such Pledged Equity Interests in the form
required by the Pledge Agreement;

(v) if the Equity Interest issued or owned by such Subsidiary are Pledged Equity
Interests and constitute securities under Article 8 of the Uniform Commercial
Code (A) the certificates representing 100% of such Pledged Equity Interests and
(B) duly executed, undated stock powers or other appropriate powers of
assignment in blank affixed thereto;

 

-48-



--------------------------------------------------------------------------------

(vi) if such Subsidiary itself owns any Pledged Equity Interests, a Pledge
Joinder Agreement (with all schedules thereto appropriately completed) duly
executed by such Subsidiary;

(vii) with respect to any Person that has executed a Pledge Joinder Agreement, a
Pledge Agreement Supplement, a Security Joinder Agreement hereunder, Uniform
Commercial Code financing statements naming such Person as “Debtor” and naming
the Lender for the benefit of the Secured Parties as “Secured Party,” in form,
substance and number sufficient in the reasonable opinion of the Lender and its
counsel to be filed in all Uniform Commercial Code filing offices and in all
jurisdictions in which filing is necessary or advisable to perfect in favor of
the Lender for the benefit of the Secured Parties the Lien on the Collateral
conferred under such Security Instrument to the extent such Lien may be
perfected by Uniform Commercial Code filing;

(viii) unless the Lender expressly waives such requirement in accordance with
Section 10.01, an opinion or opinions of counsel to each Subsidiary executing
any Guaranty Joinder Agreement, Security Joinder Agreement or Pledge Joinder
Agreement or Pledge Supplement, and the Borrower if it executes a Pledge
Supplement, provided for in this Section 7.12 dated as of the date of delivery
of such applicable Joinder Agreements (and other Loan Documents) provided for in
this Section 7.12 and addressed to the Lender, in form and substance acceptable
to the Lender; and

(ix) current copies of the Organization Documents of each such Subsidiary,
minutes of duly called and conducted meetings (or duly effected consent actions)
of the Board of Directors, partners, or appropriate committees thereof (and, if
required by such Organization Documents or applicable Laws, of the shareholders,
members or partners) of such Subsidiary authorizing the actions and the
execution and delivery of documents described in this Section 7.12, all
certified by the applicable Governmental Authority or appropriate officer as the
Lender may elect.

(b) As soon as practicable but in any event within 30 days following the
acquisition of any Pledged Equity Interests by any Subsidiary who has not
theretofore executed the Pledge Agreement or a Pledge Joinder Agreement, cause
to be delivered to the Lender a Pledge Joinder Agreement (with all schedules
thereto appropriately completed) duly executed by the Subsidiary, and the
documents, stock certificates, stock powers, financing statements, opinions,
Organization Documents and actions relating thereto and to the pledge contained
therein and described in clauses (v), (vii), (viii) and (ix) of Section 7.12(a).

(c) As soon as practicable, but in any event within 90 days following the date
that a Direct Foreign Subsidiary becomes a Material Direct Foreign Subsidiary,
cause to be delivered to the Lender each of the following:

(i) if any of the Equity Interests issued by such Subsidiary are Pledged Equity
Interests and are owned by a Subsidiary who has not then executed and delivered
to the

 

-49-



--------------------------------------------------------------------------------

Lender the Pledge Agreement or a Pledge Joinder Agreement granting a Lien to the
Lender, for the benefit of the Secured Parties, in such Pledged Equity
Interests, a Pledge Joinder Agreement (with all schedules thereto appropriately
completed) duly executed by the Subsidiary that directly owns such Pledged
Equity Interests;

(ii) if any of the Equity Interests issued by such Subsidiary are Pledged Equity
Interests and are owned by the Borrower or a Subsidiary who has previously
executed a Pledge Agreement or a Pledge Joinder Agreement, a Pledge Agreement
Supplement by the Borrower and each Subsidiary that owns any of such Pledged
Equity Interests with respect to such Pledged Equity Interests in the form
required by the Pledge Agreement;

(iii) if the Equity Interest issued or owned by such Subsidiary are Pledged
Equity Interests and constitute securities under Article 8 of the Uniform
Commercial Code (A) the certificates representing 100% of such Pledged Equity
Interests and (B) duly executed, undated stock powers or other appropriate
powers of assignment in blank affixed thereto;

(iv) if such Subsidiary itself owns any Pledged Equity Interests, a Pledge
Joinder Agreement (with all schedules thereto appropriately completed) duly
executed by such Subsidiary;

(v) with respect to any Person that has executed a Pledge Joinder Agreement, a
Pledge Agreement Supplement, a Security Joinder Agreement hereunder, Uniform
Commercial Code financing statements naming such Person as “Debtor” and naming
the Lender for the benefit of the Secured Parties as “Secured Party,” in form,
substance and number sufficient in the reasonable opinion of the Lender and its
counsel to be filed in all Uniform Commercial Code filing offices and in all
jurisdictions in which filing is necessary or advisable to perfect in favor of
the Lender for the benefit of the Secured Parties the Lien on the Collateral
conferred under such Security Instrument to the extent such Lien may be
perfected by Uniform Commercial Code filing;

(vi) unless the Lender expressly waives such requirement in accordance with
Section 10.01, an opinion or opinions of counsel to each Subsidiary executing
any Guaranty Joinder Agreement, Security Joinder Agreement or Pledge Joinder
Agreement or Pledge Supplement, and the Borrower if it executes a Pledge
Supplement, provided for in this Section 7.12 dated as of the date of delivery
of such applicable Joinder Agreements (and other Loan Documents) provided for in
this Section 7.12 and addressed to the Lender, in form and substance acceptable
to the Lender; and

(vii) current copies of the Organization Documents of each such Subsidiary,
minutes of duly called and conducted meetings (or duly effected consent actions)
of the Board of Directors, partners, or appropriate committees thereof (and, if
required by such Organization Documents or applicable Laws, of the shareholders,
members or partners) of such Subsidiary authorizing the actions and the
execution and delivery of documents described in this Section 7.12, all
certified by the applicable Governmental Authority or appropriate officer as the
Lender may elect.

 

-50-



--------------------------------------------------------------------------------

(d) Notwithstanding the terms of Section 7.12(c), within 120 days of the date
hereof, cause to be delivered to the Lender each of the items set forth in
Section 7.12(c) with respect to TRX Germany GmbH and TRX Technologies India
Private Limited.

7.13 Deposit Accounts and Treasury Management Arrangements. Within 180 days of
the date hereof, the Borrower shall, and shall cause each of its Domestic
Subsidiaries to, maintain its primary deposit accounts and primary arrangements
for the delivery of treasury management services with the Lender; provided,
however, that such accounts and such treasury management services are made
available to the Borrower and its Domestic Subsidiaries upon terms (including
service levels) and pricing no less favorable than those in place with the
Borrower’s existing providers of such accounts and treasury management services.
Each deposit account of the Borrower or any Domestic Subsidiary that is not
maintained with the Lender shall at all times be subject to a Qualifying Control
Agreement (as defined in the Security Agreement).

ARTICLE VIII.

NEGATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

(a) Liens pursuant to any Loan Document or otherwise arising in favor of the
Lender;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

-51-



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate while this Agreement is in
effect, are not substantial in amount, and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) statutory landlord liens;

(k) Liens in the ordinary course of business in connection with licenses of
Intellectual Property created consistent with past practices; and

(l) Liens securing Indebtedness permitted under Section 8.03(h); provided that
such Liens do not at any time encumber any property other than the Equity
Interests of the Borrower that have been repurchased with such Indebtedness.

8.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents and Eligible Securities;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 8.03(c);

(f) Investments existing on the Closing Date and listed on Schedule 8.02;

 

-52-



--------------------------------------------------------------------------------

(g) if no Default exists or will exist immediately thereafter, (i) Investments
in Subsidiaries (other than Domestic Subsidiaries) made after the Closing Date
not exceeding $6,000,000 in the aggregate, (ii) other Investments in
Subsidiaries (other than Domestic Subsidiaries) made using the cash proceeds
from any public or private offering of any Equity Interest of the Borrower
within 60 days of such offering, and (iii) other cash Investments in
Subsidiaries (other than Domestic Subsidiaries) so long as, prior to making such
Investment and payment, the Borrower delivers a certificate of a Responsible
Officer of the Borrower certifying as to the absence of any Default and
demonstrating pro forma compliance with Section 8.13(a) after giving effect to
such payment; and

(h) Acquisitions permitted by Section 8.15.

Notwithstanding the foregoing, at no time shall the Borrower enter into, or
permit any Subsidiary to enter into, any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take, or permit any
Subsidiary to take, any action to solicit the tender of securities or proxies in
respect thereof in order to effect any Acquisition.

8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lender than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

-53-



--------------------------------------------------------------------------------

(e) additional Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets not
permitted by clause (b) above but within the limitations set forth in
Section 8.01(i); provided, however, that the aggregate amount of all such
Indebtedness permitted by this clause (e) shall not exceed $1,100,000 at any one
time outstanding;

(f) any Permitted Parent Subordinated Indebtedness and, so long as the Hi-Mark
Subordination Agreement is in effect, the Hi-Mark Note;

(g) additional unsecured Indebtedness not permitted by clauses (a) through
(f) above in an aggregate principal amount not to exceed, taken together with
all Indebtedness permitted by clause (h) below, $1,500,000 at any time
outstanding; and

(h) promissory notes to ex-employees of any Loan Party that are given as
consideration for the repurchase of Equity Interests of the Borrower upon the
termination of such employment in an aggregate principal amount not to exceed,
taken together with all Indebtedness permitted by clause (g) above, $1,500,000
at any time outstanding.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (x) when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person, and
(y) when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (x) if the transferor in such a transaction is a Guarantor, then
the transferee must either be the Borrower or a Guarantor, and (y) if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must either be the Borrower or a wholly-owned Subsidiary.

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

-54-



--------------------------------------------------------------------------------

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 8.04;

(f) non-exclusive licenses of Intellectual Property in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
ten years; and

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 8.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (h) in any
fiscal year shall not exceed $500,000;

provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) the Borrower may issue and sell shares of its common stock.

8.07 Change in Nature of Business, Fiscal Year, Accounting Practices. Engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto or change the
Borrower’s fiscal year or accounting practices from that in effect on the
Closing Date.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

-55-



--------------------------------------------------------------------------------

8.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

8.11 Payment of Subordinated Indebtedness. Make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of, or otherwise satisfy, any Subordinated Indebtedness, including
on account of any purchase, redemption, retirement, acquisition, cancellation or
termination thereof, except regularly scheduled payments of principal and
accrued interest expressly permitted by any Subordination Agreement.

8.12 Modifications to Subordinated Indebtedness. Amend, modify or change in any
manner any of the terms or provisions of any Subordinated Indebtedness or any
instrument or agreement evidencing, securing, Guaranteeing or in any way
otherwise relating to any Subordinated Indebtedness.

8.13 Financial Covenants.

(a) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio at any time to be greater than 1.00 to 1.00.

(b) Clean Down Period. Fail to reduce the aggregate Outstanding Amount of all
Loans to $2,000,000 or less for at least 30 consecutive days in any fiscal
quarter of the Borrower.

(c) Consolidated Fixed Charge Coverage Ratio. Commencing as of the fiscal
quarter ending September 30, 2008, permit the Consolidated Fixed Charge Coverage
Ratio as of the end of any fiscal quarter of the Borrower, to be less than 1.00
to 1.00.

8.14 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure except for Capital Expenditures that in the aggregate for the
Borrower and its Subsidiaries in any fiscal year do not exceed $12,000,000;
provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, up to $5,000,000 of any amount set forth
above, if not expended in the fiscal year for which it is permitted above may be
carried over for expenditure in the next following fiscal year.

 

-56-



--------------------------------------------------------------------------------

8.15 Acquisitions. Consummate any Acquisition, unless (i) the Person to be (or
whose assets are to be) acquired does not oppose such Acquisition and the line
or lines of business of the Person to be acquired are substantially the same as
one or more line or lines of business conducted by the Borrower and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Event of Default shall have occurred and be continuing in either immediately
prior to or immediately after giving effect to such Acquisition, (iii) the
Person acquired shall be a wholly-owned Subsidiary, or be merged into the
Borrower or a wholly-owned Subsidiary, immediately upon consummation of the
Acquisition (or if assets are being acquired, the acquirer shall be the Borrower
or a wholly-owned Subsidiary), (iv) after giving effect to such Acquisition, the
aggregate Costs of Acquisition for all Acquisitions shall not exceed
$12,500,000, and (v) the Borrower would have been in compliance with the
covenants set forth in Section 8.13 as of the Measurement Period most recently
ended after giving effect to such Acquisition on a Pro Forma Basis.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.07,
7.10, 7.11, 7.12 or 7.13 or ARTICLE VIII, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) written notice to
Borrower from Lender or (ii) an officer of Borrower becoming aware of such
failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness having an
outstanding principal amount of $250,000 or

 

-57-



--------------------------------------------------------------------------------

more (“Material Indebtedness”) or Guarantee of any Material Indebtedness (other
than Indebtedness hereunder and Indebtedness under Swap Contracts), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or Guarantee of any Material Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of such Guarantee of any Material Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Material Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee of any Material Indebtedness to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined); or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $250,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in

 

-58-



--------------------------------------------------------------------------------

an aggregate amount in excess of $50,000, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000; or

(j) Invalidity of Loan Documents; Event of Default under Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or any event of default shall occur under any other Loan Document; or

(k) Change of Control. There occurs any Change of Control that has not been
expressly approved by the Lender in advance in writing in accordance with
Section 10.01; or

(l) Material Agreements. (i) Any Material Agreement is terminated or expires
unless a replacement for such Material Agreement in form and substance
reasonably satisfactory to the Lender is entered into within 30 days of such
termination or expiration; (ii) there occurs a default by any Person in the
performance or observance of any material term of any Material Agreement which
is not cured within any applicable cure period therein; or (iii) any provision
of any Material Agreement is amended in any manner that adversely affects any
material right of the Borrower or the applicable Subsidiary party thereto, as
determined in the good faith judgment of the Lender; or

(m) Subordination Agreements. (i) Any provision of any Subordination Agreement
at any time after the incurrence of such Subordinated Indebtedness ceases to be
in full force and effect for any reason other than a satisfaction of such
Indebtedness that is permitted hereby and by such Subordination Agreement; or
(ii) the Borrower, any Subsidiary or Affiliate of the Borrower or any holder of
any Subordinated Indebtedness breaches or contests in any manner the validity or
enforceability of any provision of any Subordination Agreement; or

(n) Failure of Security. The Lender shall cease to have a valid and perfected
first priority security interest in any of the Collateral other than the failure
of the Lender to take any action within its control.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

-59-



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments; Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

10.02 Notices, Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

-60-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of the Lender from all losses, costs,
reasonable expenses and liabilities resulting from the reliance by such Person
on each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or

 

-61-



--------------------------------------------------------------------------------

extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by the Lender (including the
reasonable fees, charges and disbursements of any counsel for the Lender), and
shall pay all reasonable fees and time charges for attorneys who may be
employees of the Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Lender and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower, any other Loan Party or BCD arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or BCD, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

-62-



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the termination of
the Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

10.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment, the Loans and L/C Obligations at the time owing to
it) pursuant to documentation acceptable to the Lender and the assignee, it
being understood and agreed that with respect to any Letters of Credit
outstanding at the time of any such assignment, the Lender may sell to the
assignee a ratable participation in such Letters of Credit; provided, however,
that the Lender shall hold at least 50% of the Commitment hereunder, provided
that the Lender shall not be required to hold such percentage of the Commitment
upon the occurrence and during the continuation of an Event of Default. From and
after the effective date specified in such documentation, such Eligible Assignee
shall be a party to this Agreement and, to the extent of the interest assigned
by the Lender, have the rights and obligations of the Lender under this
Agreement, and the Lender shall, to the extent of the interest so assigned, be
released from its

 

-63-



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an assignment of all of
the Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.01,
4.04, and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment, and shall continue to have all of the rights
provided hereunder to the Lender in its capacity as issuer of any Letters of
Credit outstanding at the time of such assignment). Upon request, the Borrower
(at its expense) shall execute and deliver new or replacement Notes to the
Lender and the assignee, and shall execute and deliver any other documents
reasonably necessary or appropriate to give effect to such assignment and to
provide for the administration of this Agreement after giving effect thereto.

(c) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
outstanding Letters of Credit and/or the Loans and/or the reimbursement
obligations in respect of Letters of Credit); provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the Borrower for the performance of such
obligations and (iii) the Borrower shall continue to deal solely and directly
with the Lender in connection with the Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which the Lender sells
such a participation shall provide that the Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that the Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification that would (i) postpone any
date upon which any payment of money is scheduled to be made to such
Participant, (ii) reduce the principal, interest, fees or other amounts payable
to such Participant (provided, however, that the Lender may, without the consent
of the Participant, (A) amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or Letter of Credit reimbursement obligation or to
reduce any fee payable hereunder and (B) waive the right to be paid interest at
the Default Rate), (iii) release all or any material part of the Collateral, or
(iv) release any Guarantor from the Guaranty. Subject to subsection (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01 and 4.04 to the same extent as if it were the Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were the Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 4.01 or 4.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 4.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

 

-64-



--------------------------------------------------------------------------------

(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Note, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

10.07 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Laws,
to setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender or
its Affiliates may have. The Lender agrees to notify the Borrower promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

-65-



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Laws (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Laws, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-66-



--------------------------------------------------------------------------------

10.13 Governing Law; Jury Trial Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, THE BORROWER HEREBY
KNOWINGLY, INTENTIONALLY AND INTELLIGENTLY WAIVES (WITH THE BENEFIT OF ADVICE OF
LEGAL COUNSEL OF ITS OWN CHOOSING): (I) THE RIGHT TO TRIAL BY JURY (WHICH THE
LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF, RELATED TO OR BASED IN ANY WAY UPON ANY OF THE LOAN
DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL; (II) NOTICE PRIOR TO TAKING
POSSESSION OR CONTROL OF ANY OF THE COLLATERAL AND THE REQUIREMENT TO DEPOSIT OR
POST ANY BOND OR OTHER SECURITY WHICH MIGHT OTHERWISE BE REQUIRED BY ANY COURT
OR APPLICABLE LAWS PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY OF THE LENDER’S
SELF-HELP OR JUDICIAL REMEDIES TO OBTAIN POSSESSION OF ANY OF THE COLLATERAL;
(III) ANY CLAIM AGAINST THE LENDER ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF ANY OF THE LOAN DOCUMENTS, ANY TRANSACTION
THEREUNDER, THE ENFORCEMENT OF ANY REMEDIES BY THE LENDER OR THE USE OF ANY
PROCEEDS OF ANY LOANS; AND (IV) NOTICE OF ACCEPTANCE OF THIS AGREEMENT BY THE
LENDER.

10.14 USA PATRIOT Act Notice. The Lender that is subject to the Act (as
hereinafter defined) and hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the Act.

10.15 Time of the Essence. Time is of the essence of the Loan Documents.

[Signature pages follow]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

TRX, INC. By:   /s/    David D. Cathcart Name:   David D. Cathcart Title:  
Chief Financial Officer, Treasurer and Secretary

[Signatures Continue on Following Page]

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK By:   /s/    Robert Bugbee Name:   Robert Bugbee Title:  
Senior Vice President

CREDIT AGREEMENT

Signature Page